DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 and 05/09/2022 is being considered by the examiner.
The information disclosure statement filed 11/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 19, 24, 27, 34, and 38 objected to because of the following informalities:  
“forming a channel extending along the wall from the base in a direction toward the seat, the base, seat, and wall” in Claim 19 should be “forming a channel extending along the wall from the base in a direction toward the seat; the base, the seat, and the wall”.
“the clamping position rotational movement” in Claim 19 and 27 should be “the clamping position, rotational movement.”
“the lead-in portion is positioned to guide a conductor into the conductor receiving opening” in Claim 24,34, and 38 should be “the lead-in portion is positioned to guide the conductor into the conductor receiving opening”.
 “a channel extending from the base in a direction toward the seat, the base, seat, and wall” in Claim 27 should be “a channel extending from the base in a direction toward the seat; the base, the seat, and the wall.”
  Appropriate correction is required.
Allowable Subject Matter
Claims 23-24, 32-34, and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 23, and 32-33 teaches limitation: “a second spring that fits around the distal end portion of the shaft and is positioned between the stem bracket of the keeper and the proximal end portion of the shaft” or “a second biasing member associated with the stem bracket of the keeper and the proximal end portion of the shaft to bias the keeper toward the clamping position” that are not taught in the prior art areas searched for this action.
Claims 24, 34, and 38 teaches limitation: “the damper holding portion includes a lead-in portion, the lead-in portion extending from the base at an angle relative to the base such that a surface of the lead-in portion is positioned to guide the conductor into the conductor receiving opening” that are not taught in the prior art areas searched for this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 19-20, 25-29, 35-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellis (US5547404) in view of Brittain (US20040149474).
Regarding Claim 19. Nellis teaches, in Fig. 2, Fig. 5-7, A damper clamp comprising: a clamp assembly (60) comprising: a body (70,80,.40, 34) defining a conductor holding portion (28,34), wherein the conductor holding portion includes a base (72) having a stem receiving aperture (where 30 is being inserted in Fig. 2, 41), a seat (22,43), and a wall (20,44) between the base and the seat, wherein the wall has an inner surface at least partially surrounding the stem receiving aperture and forming a channel (open central area in 44) extending along the wall from the base in a direction toward the seat (Fig. 2, Fig. 5-7), the base, seat and wall form a conductor receiving opening (Fig. 2); a stem (30) extending through the stem receiving aperture in the base (Fig. 2) and at least partially receivable in the channel (see Fig. 2), the stem having a keeper coupling member (31,38) at or near a first end of the stem and a tool mounting member (32) at a second end of the stem (Fig. 2); a keeper (50) having a pressure plate (58) and a stem bracket (54) extending from the pressure plate, the stem bracket is received in the channel of the inner surface of the wall and operatively coupled to the stem (Fig. 5), wherein the keeper is movable between an open position permitting a conductor to be received within the conductor receiving opening (Fig. 6) and a clamping position where the conductor is clamped between the seat and the keeper (Fig. 7); a spring (62) around the stem between the keeper and the base to bias the keeper toward the clamping position to at least temporarily hold the conductor (Fig. 6) wherein when the keeper is in the clamping position rotational movement of the stem is translated to linear movement of the keeper to securely tighten the conductor between the seat and the keeper (column 22 lines 63-column 3 lines 2); but does not teach a damper clamp comprising a damper holding portion and a damper assembly secured to the damper holding portion of the body.
Brittain teaches, in Fig. 2, 6-7, a damper clamp comprising a damper holding portion (44) and a damper assembly (42) secured to the damper holding portion of the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp as disclosed by Nellis with the damper clamp as disclosed by Brittain in order to provide a clamp that is resistant to rotation during installation (Brittain, [0014)]).
Regarding Claim 27. Nellis teaches, in Fig. 2 and Fig. 5-7, a damper clamp comprising: a clamp assembly (60) comprising: a body (70,80,40,34) defining a conductor holding portion (28,34) wherein the conductor holding portion includes a base (72) having a stem receiving aperture (where 30 is being inserted in Fig. 2, 41), a seat (22,43) configured to receive a portion of a conductor (see Fig. 7-8), and a wall (20,44) between the base and the seat, the wall having a channel (open central area in 44) extending from the base in a direction toward the seat, the base, seat and wall form a conductor receiving opening (Fig. 2); a stem (30) extending through the stem receiving aperture in the base (Fig. 2), the stem having a keeper coupling member (31,38) at or near a first end of the stem and a tool mounting member (32) at or near a second end of the stem (Fig. 2); a keeper (50) having a pressure plate (58) and a stem bracket (54) extending from the pressure plate, the stem bracket is configured to be received in the channel of the wall and is operatively coupled to the stem (Fig. 5), wherein the keeper is movable between an open position permitting a conductor to be received within the conductor receiving opening (Fig. 6) and a clamping position where the conductor is clamped between the seat and the keeper (Fig. 7); a biasing member (62) operatively engaged with the keeper to bias the keeper toward the clamping position to at least temporarily hold the conductor between the seat and the keeper (Fig. 6); wherein when the keeper is in the clamping position rotational movement of the stem is translated to linear movement of the keeper to securely tighten the conductor between the seat and the keeper (column 2 lines 63-column 3 lines 2); but does not teach a damper clamp comprising a damper holding portion and a damper assembly secured to the damper holding portion of the body.
Brittain teaches, in Fig. 2, 6-7, a damper clamp comprising a damper holding portion (44) and a damper assembly (42) secured to the damper holding portion of the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp as disclosed by Nellis with the damper clamp as disclosed by Brittain in order to provide a clamp that is resistant to rotation during installation (Brittain, [0014)]).
Regarding Claim 37. Nellis teaches, in Fig. 2,  a damper clamp comprising: a clamp assembly (60) comprising: a body (70,80,40,34) defining a conductor holding portion (28,34) wherein the conductor holding portion includes a base (72) having a stem receiving aperture (where 30 is being inserted in Fig. 2, 41), a seat (22,43), and a wall (20,44) between the base and the seat, the wall having a channel (open central area in 44) extending from the base in a direction toward the seat (Fig. 5), the base, seat and wall form a conductor receiving opening (Fig. 2); a stem (30) extending through the stem receiving aperture in the base (Fig. 2), the stem having a keeper coupling member (31,38) at or near a first end of the stem and a tool mounting member (32) at or near a second end of the stem; a keeper (50) having a pressure plate (58) and a stem bracket (54) extending from the pressure plate, the stem bracket is configured to be received in the channel of the wall and is operatively coupled to the stem (Fig.5), and the keeper is movable between an open position permitting a conductor to be received within the conductor receiving opening (Fig. 6) and a clamping position where the conductor is clamped (Fig. 7), a biasing member (62) operatively engaged with the keeper to bias the keeper toward the clamping position to at least temporarily hold the conductor between the seat and the keeper (Fig. 7); wherein when the keeper is in the clamping position rotational movement of the stem is translated to linear movement of the keeper to securely tighten the conductor between the seat and the keeper (column 2 lines 63-column 3 lines2); but does not teach a damper holding portion, a damper assembly secured to the damper holding portion of the body, the damper assembly including a weight holding member secured to the damper holding portion of the body and at least one damper weight secured to the weight holding member.
Brittain teaches, in Fig. 2, 6-7, a damper clamp comprising a damper holding portion (44) and a damper assembly (42) secured to the damper holding portion of the body, the damper assembly comprises a weight holding member (48) secured to the damper holding portion (44) of the body and at least one damper weight (47) secured to the weight holding member.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp as disclosed by Nellis with the damper clamp as disclosed by Brittain in order to provide a clamp that is resistant to rotation during installation (Brittain, [0014)]).
Regarding Claim 29. Nellis and Brittain teaches the damper clamp according to claim 27, wherein the biasing member comprises a spring (62) around the stem between the keeper and the base (Fig.6) (Nellis).
Regarding Claim 26. Nellis and Brittain teaches the damper clamp according to claim 19, wherein the damper assembly includes a weight holding member (48) secured to the damper holding portion (44) of the body and at least one damper weight (47) secured to the weight holding member.
Regarding Claim 36. Nellis and Brittain teaches the damper clamp according to claim 27, wherein the damper assembly includes a weight holding member (48) secured to the damper holding portion (44) of the body and at least one damper weight (47) secured to the weight holding member.
Regarding Claim 20. Nellis and Brittain teaches the damper clamp according to claim 19, wherein the stem bracket (54) of the keeper (50) includes an aperture (52) configured to receive the keeper coupling member (31,38) (Nellis).

Regarding Claim 28. Nellis and Brittain teaches the damper clamp according to claim 27, wherein the stem bracket (54) of the keeper (50) includes an aperture (52) configured to receive the keeper coupling member (31,38) (Nellis)
Regarding Claim 25. Nellis and Brittain teaches the damper clamp according to claim 19, wherein the damper holding portion includes a damper holder member (44,47 area) that includes an aperture (47 area) that is positioned so that a center of the aperture is vertically in-line with and vertically parallel to a center of the seat (Brittain, Fig. 2, Fig. 7, Fig. 1).

Regarding Claim 35. Nellis and Brittain teaches the damper clamp according to claim 27, wherein the damper holding portion includes a damper holder member (44,47 area) that includes an aperture (47 area) that is positioned so that a center of the aperture is vertically in-line with and vertically parallel to a center of the seat (Brittain, Fig. 2, Fig. 7, Fig. 1).

Regarding Claim 39. Nellis and Brittain teaches the damper clamp according to claim 37, wherein the damper holding portion includes a damper holder member (44,47 area) that includes an aperture (47 area) that is positioned so that a center of the aperture is vertically in-line with and vertically parallel to a center of the seat (Brittain, Fig. 2, Fig. 7, Fig. 1).

Claim(s) 21-22, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellis and Brittain in view of Sakmar (US2018/0031794).
Regarding Claim 21. Nellis and Brittain teaches the damper clamp according to claim 19, wherein the stem includes a shaft (30)  having a distal end portion (top) that includes the keeper coupling member and a proximal end portion (bottom) that includes the tool mounting member (Fig. 2), and but does not teach a fastening member between the proximal end portion of the shaft and the tool mounting member, and wherein the fastening member is configured to threadably engage the stem receiving aperture of the base to linearly move the keeper by rotating the stem. 
Sakmar teaches, in Fig. 2, a fastening member (84) between the proximal end portion of the shaft and the tool mounting member (86), and wherein the fastening member (84) is configured to threadably engage (Fig. 2) the stem receiving aperture (25, 24) of the base to linearly move the keeper by rotating the stem (Fig. 2) (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper clamp as disclosed by Nellis and Brittain with the fastening member as disclosed by Sakmar in order to support the spring biasing operation to clamp a drop cable as it is known in the art ([0038-0039], Sakmar).  
Regarding Claim 30. Nellis and Brittain teaches the damper clamp according to claim 27, wherein the stem includes a shaft (30)  having a distal end portion that includes the keeper coupling member and a proximal end portion that includes the tool mounting member (Fig. 2), and and but does not teach a fastening member between the proximal end portion of the shaft and the tool mounting member, and wherein the fastening member is configured to threadably engage the stem receiving aperture of the base to linearly move the keeper by rotating the stem. 
Sakmar teaches, in Fig. 2, a fastening member (84) between the proximal end portion of the shaft and the tool mounting member (86), and wherein the fastening member (84) is configured to threadably engage (Fig. 2) the stem receiving aperture (25, 24) of the base to linearly move the keeper by rotating the stem (Fig. 2) (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper clamp as disclosed by Nellis and Brittain with the fastening member as disclosed by Sakmar in order to support the spring biasing operation to clamp a drop cable as it is known in the art ([0038-0039], Sakmar).  
Regarding Claim 22. Nellis and Brittain teaches the damper clamp according to claim 21, wherein a diameter of the distal end portion of the shaft (30) is less than a diameter of the proximal end portion of the shaft (Nellis, Fig. 2).
Regarding Claim 31. Nellis and Brittain teaches the damper clamp according to claim 30, wherein a diameter of the distal end portion of the shaft is less than a diameter of the proximal end portion of the shaft (Nellis, Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848